Case 1:17-mc-00151-LPS Document 308 Filed 08/17/21 Page 1 of 1 PageID #: 8064

                         MORRIS, NICHOLS, ARSHT                 &   TUNNELL    LLP
                                        1201 N ORTH M ARKET S TREET
                                               P.O. B OX 1347
                                    W ILMINGTON , D ELAWARE 19899-1347
                                               (302) 658-9200
                                            (302) 658-3989 FAX
KENNETH J. NACHBAR
(302) 351-9294
(302) 425-3013 FAX
KNachbar@morrisnichols.com


                                              August 17, 2021

VIA ELECTRONIC FILING

The Honorable Leonard P. Stark
U.S. District Court for the District of Delaware
844 North King Street
Wilmington, Delaware 19801

                   Re:       Crystallex International Corporation v. Bolivarian Republic of Venezuela
                             et al., C.A. No. 17-mc-151-LPS

Dear Chief Judge Stark:

                CITGO Petroleum Corporation (“CITGO”) and PDV Holding, Inc. (“PDVH”)
object to entry of the proposed order approving the fees the Special Master and his Advisors
have submitted for the month of July 2021. D.I. 304; D.I. 306. As explained in the Special
Master’s fee report, he and his Advisors spent much of July preparing the Proposed Sale
Procedures Order and its accompanying exhibits (together, the “Proposed Order”), D.I. 302,
ultimately filed under seal with this Court on August 9, 2021. Objections to the Proposed Order
are due on August 25, 2021. D.I. 299. CITGO and PDVHs’ objections to the fees requested by
the Special Master and his Advisors for their work during the month of July are directly
informed by the substantive objections to the Proposed Order that CITGO and PDVH, along
with the other Venezuela Parties, will explain in detail in the briefing due on August 25.

              Accordingly, for purposes of judicial economy and all parties’ efficient briefing,
CITGO and PDVH propose that three-page letter briefs addressing specific objections to the
Special Master’s July fees be filed concurrently with objections to the Proposed Order on August
25, 2021. CITGO and PDVH propose that three-page responsive briefs be due on August 30,
2021, and any two-page reply briefs be due on September 1, 2021.

                                                  Respectfully submitted,

                                                  /s/ Kenneth J. Nachbar

                                                  Kenneth J. Nachbar (#2067)

cc:      All Counsel of Record (Via E-Filing)
